Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 1 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

    

for the
District of
Division
) Case No.
C Yy / Ys ) (to be filled in by the Clerk's Office)

laintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the Plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional  )

age with the full list of names. .

pag Ms names) Dade of (Vor tener

— - ~V~ a. )
Fiitbiat Cowrty AttOYSS Oo te
Cy) Cohigen Z Father SU Dee “FES
Yi, Whites Sete, Cirite Zab, Janne Le]
S b fen 5)

  
 

  

  

7 }
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot Jit in the space above, please )
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this tule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page l of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 2 of 18
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

needed.
Name Sane Jha U2 A Lb Mereap
All other names by which 7

you have been known:

ID Number «3 COLL Y “7

 

 

 

 

Current Institution LLhp Ay, 5S ti tale fick tn < “Or
Address whe Cad led Ladite
Cod State " Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if imown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name low Adams y Cont

Job or Title (finown) lity, fudge. aflome!
Shield Number S

Employer L, AL Lé LQ Toye

Address
"Ci tdte' ~~ Zip Code

XI Individual capacity Towicia capacity
Defendant No. 2

Name Ll Cpt COM?
Job or Title (if known) , CT) Sh
Shield Number
Employer
Address

 

 

 

 

 

 

by $62 YW, Ye , SAE if
Cy State Zip Code

JRinaiviva capacity Official capacity

Page 2 of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 3 of 18
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

Name La: LL n0 Cups fpad As
Job or Title (if known) Flatt ad. Lets

Shield Number

Employer < Stufo OF LI Vet, La N=

Address
ee JT STIS

[XLtnaividuat capacity [yYOrticiat capacity

 

 

 

Defendant No. 4

Name LLBUMLS ADL. f_
Job or Title (if known) Lap putacp. Litt aL gp oe ALA 7x1

 

 

 

 

Shield Number
Employer
Address te
/ ” ¥ ity” State Zip Code
[individual capacity fficial capacity
I. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

I State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do pid claim a being violated by state or Sp ~ ficials?

Lolatroy) /O CdASsh Heth ONer vghks TS Gh
5 ” and JY aendninte

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? . I
fA

Page 3 of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 4 of 18

;
i

\

laf It
4 Lifonees LE by MVoribyaes Stefe Cone

copper Sit fala S Lalo 8 oy Lil
| _lfisseule Se ae BS
! be

Leh wa

Bente Nb:

Nha Flathead Caudle « Stee ts Wri.
Enfloge’ Lhd wf falsyelf Lf Stare.
belegell 44 7 370b/

! ae ELE. Caf Sg ache]

tke fpenclap? Mb v7
erly, Mabe Me agg /' Ce My. sod Pial-yel}

7 Fiche Mears GF Cp aCe]

Ze
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 5 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

 

 

Ii. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check ail that apply):
[ ] Pretrial detainee

[] Civilly committed detainee

[ ] Imani Bration detainee
Convicted and sentenced state prisoner

[] Convicted and sentenced federal prisoner

[ ] Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
FA jul efile. (Oil, Aeiag tial, fst [rial
Tare, are. Several rperdireFS 1/0 Ae yr FECHA
Md PN £2 Cords

Page 4 of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 6 of 18

hh, £ yo Ae ~
Core Diet oe Liga 4 T

KPO Vice VP f hia! EE oe “Saal

| Las AY (adi oOAS 14 pe
OSCCUNTEA
tuted ) lt GH, bolt Sto
ISPS Oe Vapechigne Coivg Pte.

an OCESS oe LY. KGa CASE. Lo PO fol, ate)
US bon) 0 Hela, (he Cavite (On
ee hilated Seuchep vy kth we a yap

Caps jliera/,

fOOSCSHONS , 2
| te i pleseel HE wei oo oe a,

Gi Safe aw
| Wicd CL aes Cost aoe Erea/ ipa

| YEW Ff On ee 2
use. PAL ERAS Charges wal Ke

Wee Ohh 486 “10 Several rai ed

JPL Je

Meipe, be S, Li Cniige Pe < egeee!

CLS fede Kee. Sra? Cyéw/ ye!

oh Mi Ud Ys Jas

wo 4 LGph 2 Cbiger a sg

Ht 0 Zee LeE7 ASSAL (ed

TEE, JIVE, SPregtereck NGA,
Li MLL,
yee , opevegy Jb us LEGUNEL * Bf Phy

hee gv 7d Aefenbcty ES COMS nC
bhifrvls 1A COSC 45 AkO wv) Phe.

(Cees Ahyys!] Pi

fs Vee BX PIS as hap nH
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 7 of 18

:
|
|

M20
LE dts Cy Lb lorstr’e F j' 3)

ribs Styl “acted fo ee Ae |
1) AY (Rent F .Sehigg fot Cobiohiy)
ACESS Pp Lblogrtaf a) pepajh PO Pie

: Va UL Kel TUB Cee Liserdafls
GLO Lav led YO FPISIIMES Ce

! Piares plese 7br?- On thug YOLLES

: UY

fait/
Vented asScctllP Wo wae ig Ged Sn ‘a!’

 

i Ee} Witt lf C3 wher (Wh) Aga AG. Salah
ASME Copwhpo/) Za
A ftw ai) Jay AEE A LG i 70 yO
deteubs its ied Cath Shan bes
Oran fas ct; wired Oy Fairy Ga nb behone

fipecbhs Ly LP CP: Akg Mouss. Vlayy
iy ey, (eSiu Ay sid 021019 MEH AUIS
2 Beg fc

: Py Lhd. pe. iy ez

: OCA 4

“pepe: Fog f Uciele Sa gue OF
Were SAS be 7

ys Of liege Kee we of Ls

Yo LUfUS, Le
Bye Me fee Ee

   

\

 

helse) A Lis) ia
toy ise pad Chartecter, COUSI
SEMTE ASS LS on VY LULL Clea VO
L/7 ZOEY? At ~38les OSTA fvly

Jetta le

  
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 8 of 18

i
f

Ne age -
Vie he Cmib  TOF%

(rou) Bod ed TWO 2

Li bi? Ss
Ged cz Je ahi Ley A exited] a eas

CC sae b , Ge
oY iad feces
a) We es Gey Han

L Loa I be ere Aiiicti2e

 

CLL Cio feed, Jl fall A
Le 1. bere Le all Has

facts fo Be aby “ Ls Le

12s a Liberte, GS Hb FB, Pus SA}

| : Kees So
: . f° .. ( PUES DAS p ,
LASE- Was Flee ind tots OM Ly

Lf 5ty) oid Seiere Che yey
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 9 of 18

SD
Nobu tn i, < 66 tf: rt

Fan Leh, 1c#04 es 2 /
AY feds Lisle is Em 2 Bible

While War ueiee fo fyle-

From ¢ Vapitota. Siete Ob Ebay

| ee 05 OS
ee ; ope fll fay
e BD fhe harrgeh GY
e 2 bit ee ny WW Bichon OD dita

"*? Vetta. Shh
awa Oo uly Le Seo

  

is Zh) | Vihwte. things - Le
yer ts Ao prove call SPURL
fas Se eee sD Wea O KOLQuyy
EGE AS DT pace. rho tne wh);
Mie Se KE COMP” POL Ole
a dishise VM. Sate. FAS ¢ S
ad Lut Jes thabde, hocbitivc
We JCler cts Oye Lif AGH =

 
    
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 10 of 18

Po | _ 5-D
DD: Tre Flattead Louth) Weary pi OFF
Co hdems art! ES Carlaw) Pog h pec
A Catshtuapsteey £4 of ecto a7 £.
bh JlOr b&Searclt, 16 Stu. teers ¢Vidchial
LY GE Macy 3/e0&, Mh WV Seu
Mia bf an Jes Vpuls as le sabe
Gone ‘uty ave 2 all Ck Zufaalan
Slabs After? & Le. AM bef Webs Cif
| Ofer Cl fap Aletha, CF Lud le 2
Oly We Zig PA SZ ethbits fahe/.
fut MNibA/IG ly, u/ Of SPU CQ OSS 7th lh,
Ig iis of & G aAahics Bp, J! thitei
1S fir Aatrged if VPA Taha]
Vibe ws a bgp Mediged LO
Sy bit ee Le, OO Gi
i | ath 0 Aas Lee Mey cated, ibh
“AY  /. "APE Vi GAL

use LeLyl Ff. So Pa
fold Peige ¢ ey

Filed leah iy fais fhe Oiee

7 shal ps Oreeii? YDS

Ee tee , tig We Sr

Cues Cal Jue SP, ee Nes Gf SYS

hen “e, wr? PKA Gees Jif L7 que
Gils (71 Wy LPhf Gey IY OP

: Ai rock Bory Lif Vite VIC aturteg
ad Oal (yriltrs o bed he loft ay Perth) a
Ci poe al “) LAY LO AYP IATL) beg Pte
‘Nucla. CP [My Case /epatacter

 

a
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 11 of 18

LAS COTE, CPi ite. _ fs)
BE pt Fels Sy erie Bags
Did ts Me Bal ap Op pened
MURS, Mitery AMS 8a iy] an

Deity FE,

CY Ae ehe ~ Ql
Ob ages dare er Viggen Zé Ue
B96 a lige OCLY Fy p>
CA yD 5 pl ole.
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 12 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your  claim(s) occur?

Deere. 17 3ée , 8 OF 4O-200F Pos? £,
Feb - 200 ~- jay Levy and Vai Yi 2 Dae Seg y Oe
LUNES Y shuse ay) s 1,

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw hy appened?)

BU) Cb Stat tle hed ope we SH rr Se aa ’
Loe Fvial, Baring ibd, fast Wed, Ua At? bf) C7 ea»

     
 
     

a

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Z efit (BB Ses oe J, petes, Mebota Lg Seeere

se00;a/ Fins ey this. . Vase oye al, Bae

kcvreerived MA) pAcvche/l: (LE aS, Died cxd re Dies
in Citic’ Med bbe Via CYC FE | of? Sx) pe | (CES

    
 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the the acts alleged. Explain the basis for these claims.

FS rca A Wg Inch) AS a tall ceanriniel On of
a4/. 7 Spa Zget, “of rt, App 7 FOSh1g, aril od or
ty pape E Mfg Fp Sy
/ ~ a Y CL
HM he bi ap hse fee tide
LF , RA, 49
Cay A AN E pies ANE. Wo 005 byis00H a

4 6 APA Morr stra 2

TS
Pe sated Ly) be CONS {it~ ger 1X8
Miu ef vsy-

  
     
          
 

   
 

   

Page 5 of I1
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 13 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII.

Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies,

T claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Ves Np

[|] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the

events giving rise to your claim(s).

   

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

rocedure?_.

p
an
[-] No

[] Do not know

C, Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose

cover some or all of your claims?

[ ] Yes

LI
Po know

If yes, which claim(s)?

Page 6of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 14 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

5 Wh.

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

=e 4

E. Ifyou did file a grievance:

1. Where did you file the grievance?

2. What did you claim in your grievance?

MWA
We

 

 

3. What was the result, if any?

 

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Wf

 

Page 7 of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 15 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

nlf

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

YJ
G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies.
NA

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies, )

 

 

 

 

 

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).
To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[ ] Yes
[dno

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

I

Page 8 of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 16 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[v=

[_] No

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

  
 
   

2.
3. Docket or index number | a
4. Name of Judge assigned to your case
Wy Papa. Sopher Lise
5. Approximate date of filing lawsuit
6. Is the case still pending?

Yes

[]No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the pee,

girdig” List Cynhztion es Ci,/

TO

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? On Lich Gib] ve DLS) 1. Stape
ye y

Page 9 of I1
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 17 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[| Yes
(as

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1.

Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

  

 

Court (if federal court, name the district; if state court, name the county and State)

JWVAL
Docket or index number WIL-
Name of Judge assigned to your case J! Ni (A -

Approximate date of filing lawsuit J); NYA

Is the case still pending?

ce Wp

[| No

If no, give the approximate date of disposition

 

 

 

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 9:20-cv-00123-DLC Document 2 Filed 08/18/20 Page 18 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: s SG 7 Z C)
Signature of Plaintiff ea ; Z 4 a De

    

Printed Name of Plaintif; a. LA, " oy, /] Y LYL 1 SYD
Prison Identification # VELL
Prison Address yf .
State Zip 3 de <
B. For Attorneys
Date of signing:
wa

Signature of Attorney
Printed Name of Attorney

Bar Number

Name of Law Firm

Address

Telephone Number
E-mail Address I

Page ll of 11
